Citation Nr: 1603455	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include hypertension (claimed as a heart murmur).  

2.  Entitlement to service connection for chronic fatigue and breathing problems, to include as secondary to a heart condition/hypertension (claimed as a heart murmur).  

3.  Entitlement to an increased disability rating in excess of 20 percent for right knee instability.  

4.  Entitlement to an increased disability rating in excess of 10 percent for right knee degenerative joint disease (DJD).  

5.  Entitlement to special monthly compensation (SMC) in the form of automobile and/or adaptive equipment.  

6.  Entitlement to SMC based on aid and attendance/housebound status.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1990.  

These matters come before the Board of Veterans' Appeals (Board) from March 2007, January 2009, and June 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

These matters were previously remanded by the Board in September 2012.  As discussed below, the Board finds that an additional remand is warranted.  

Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized by VA regulation, as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  38 C.F.R. § 20.904(a)(3) (2015).  

As noted within the September 2012 Board remand, the Veteran was previously scheduled for a videoconference hearing before the Board in June 2012.  Following the Veteran's failure to appear for the scheduled hearing, his request was deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  Significantly, however, a review of the record reveals that the Veteran contacted VA by telephone on the day of the scheduled hearing to advise that he was ill and unable to attend the hearing.  Additionally, he submitted a subsequent written request within 15 days of the originally scheduled hearing date and again requested to reschedule the hearing.  See id.  Moreover, the Veteran has continued to submit requests to appear before the Board via videoconference, including as recently as October 2015 and November 2015.  

Therefore, to ensure full compliance with due process requirements, a remand is required in order to afford the Veteran his requested videoconference hearing before the Board at the earliest opportunity.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.700.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, to be held at the local RO at the next earliest available opportunity.  Notify the Veteran and his representative of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 (2015) and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested Board videoconference hearing, or in the event that he withdraws his hearing request or fails to appear on the scheduled date, complete any additional development warranted and then return the claims file to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




